Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is an allowance in response to Applicant’s arguments filed on 12/14/20. Currently, claims 1-15 remain. Claim 20 has been withdrawn. Claim 21 has been introduced as newly added claim. Claims 16-19 have been cancelled.  


Election/Restrictions
Claim 1 is allowable. The restriction requirement between and apparatus and a process, as set forth in the Office action mailed on 10/10/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 20, directed to a process is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Since claims 1 and 20 have been found to be allowable, therefore claims 2-15 and 21 are also allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jessica Eastman on 4/2/21.
The application has been amended as follows: 
In claim 1 line 15, after “through” insert – the first stage 1 manifold of --
In claim 1 line 19, before “steam” insert – first and second –
In claim 2 line 2, before “steam” insert – first and second --
In claim 20 line 16, after “through” insert – the first stage 1 manifold of --
In claim 20 line 20, before “steam” insert – first and second –
Claim 21. (Currently Amended) The system of claim 1, comprising the third steam channel and the fourth steam channel; and further comprising: a second stage 1 manifold, the second stage 1 manifold being configured to receive one or both of the third and fourth steam channels, a stage 2 manifold configured to receive one or both of the first stage 1 manifold and the second stage 1 manifold; and optionally a stage 3 manifold configured to receive the stage 2 manifold; wherein a cross-sectional area of the stage 2 manifold is less than a total cross-sectional area of the first and second stage 1 manifolds that the stage 2 manifold receives; and/or the stage 3 manifold is present and a cross-sectional area of the stage 3 manifold is less than the total cross-sectional area of the stage 2 manifold that the stage 3 manifold receives.

Allowable Subject Matter
Claims 1 and 20 are allowable. 
The following is an Examiner’s statement for reasons for allowance:
Regarding claims 1 and 20, the closest prior art, Nothelfer et al. (WO2006/060928A2), does not expressively teach the following underlined limitations “wherein the system is configured to establish a choke flow of a fluid passing through the first stage 1 manifold of the system” as recited in the instant claims. 
With respect to claims 1 and 20, Nothelfer teaches all of the structural limitations of the claimed apparatus and all of the process of the claimed method including a first stage 1 manifold (see annotated drawing of Figure 1 in the previous non-final Office action dated 9/14/20 on page 5). 
However, Nothelfer fail to anticipate or render obviousness the above underlined limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744